Citation Nr: 1715289	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  13-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

(The issue of entitlement to service connection for residuals of urinary bladder cancer, to include as due to exposure to herbicide agents and/or as secondary to service-connected nonspecific urethritis with left epididymo-orchitis, will be addressed in a separate decision.)



REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1968, to include service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012, June 2012, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the claims file reflects that in October 2015 the Veteran filed a notice of disagreement (NOD) at the RO concerning the issues of entitlement to increased initial disability ratings for ischemic heart disease and bilateral cataracts. Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to increased initial disability ratings for ischemic heart disease and bilateral cataracts will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the issues on appeal.

The record reflects that the Veteran last underwent VA examinations to assess the severity of his service-connected PTSD in May 2012 and of his service-connected bilateral hearing loss in March 2014.  During the July 2016 hearing, the Veteran's representative requested new VA examinations to evaluate both conditions; in that regard, the representative asserted that the Veteran's PTSD should be evaluated under the criteria of the newest edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5), and that the Veteran's hearing loss was more severe than the examinations of record indicated.  In light of the above, and in light of the fact that these conditions may have changed since the last examinations, the Board finds that additional examinations would aid in evaluating the claims.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The record further reflects that the Veteran has not undergone VA examination specifically to evaluate his service-connected peripheral neuropathy of the bilateral lower extremities.  Furthermore, a June 2016 treatment note submitted by the Veteran indicates that electromyography (EMG) testing was recommended by a VA neurology consult in January 2016, but never conducted; the neurology consult is also not of record.  Accordingly, the Board finds remand is warranted so that a VA examination, including EMG testing, may be obtained in order to evaluate the Veteran's peripheral neuropathy.   

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since April 2015.

2.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail under the guidelines of DSM-5.  All symptomatology associated with the Veteran's PTSD should be reported.  

3.  Schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected bilateral hearing loss.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's bilateral hearing loss should be reported.  

4.  Schedule the Veteran for a VA neurological examination to assess the current severity of his service-connected peripheral neuropathy of the bilateral lower extremities.  The claims file should be reviewed by the examiner.  Any necessary tests, specifically including EMG testing if the Veteran consents to such testing, should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's peripheral neuropathy of the bilateral lower extremities should be reported.  

5.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

